
	

113 S294 IS: Ruth Moore Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 294
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Tester (for himself,
			 Mr. Baucus, Mr.
			 Begich, Mr. Blumenthal,
			 Mrs. Gillibrand, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  disability compensation evaluation procedure of the Secretary of Veterans
		  Affairs for veterans with mental health conditions related to military sexual
		  trauma, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ruth Moore Act of
			 2013.
		2.Standard of proof for
			 service-connection of mental health conditions related to military sexual
			 trauma
			(a)Standard of
			 proofSection 1154 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)(1)In the case of any veteran who claims that
				a covered mental health condition was incurred in or aggravated by military
				sexual trauma during active military, naval, or air service, the Secretary
				shall accept as sufficient proof of service-connection a diagnosis of such
				mental health condition by a mental health professional together with
				satisfactory lay or other evidence of such trauma and an opinion by the mental
				health professional that such covered mental health condition is related to
				such military sexual trauma, if consistent with the circumstances, conditions,
				or hardships of such service, notwithstanding the fact that there is no
				official record of such incurrence or aggravation in such service, and, to that
				end, shall resolve every reasonable doubt in favor of the veteran.
				Service-connection of such covered mental health condition may be rebutted by
				clear and convincing evidence to the contrary. The reasons for granting or
				denying service-connection in each case shall be recorded in full.
						(2)For purposes of this subsection, in the
				absence of clear and convincing evidence to the contrary, and provided that the
				claimed military sexual trauma is consistent with the circumstances,
				conditions, or hardships of the veteran’s service, the veteran’s lay testimony
				alone may establish the occurrence of the claimed military sexual
				trauma.
						(3)In this subsection:
							(A)The term covered mental health
				condition means post-traumatic stress disorder, anxiety, depression, or
				other mental health diagnosis described in the current version of the
				Diagnostic and Statistical Manual of Mental Disorders published by the American
				Psychiatric Association that the Secretary determines to be related to military
				sexual trauma.
							(B)The term military sexual
				trauma means, with respect to a veteran, psychological trauma, which in
				the judgment of a mental health professional, resulted from a physical assault
				of a sexual nature, battery of a sexual nature, or sexual harassment which
				occurred during active military, naval, or air
				service.
							.
			(b)Annual
			 reports
				(1)In
			 generalSubchapter VI of chapter 11 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1164.Reports on
				claims for disabilities incurred or aggravated by military sexual
				trauma
							(a)ReportsNot later than December 1, 2014, and each
				year thereafter through 2018, the Secretary shall submit to Congress a report
				on covered claims submitted during the previous fiscal year.
							(b)ElementsEach report under subsection (a) shall
				include the following:
								(1)The number of covered claims submitted to
				or considered by the Secretary during the fiscal year covered by the
				report.
								(2)Of the covered
				claims listed under paragraph (1), the number and percentage of such
				claims—
									(A)submitted by each sex;
									(B)that were approved, including the number
				and percentage of such approved claims submitted by each sex; and
									(C)that were denied, including the number and
				percentage of such denied claims submitted by each sex.
									(3)Of the covered claims listed under
				paragraph (1) that were approved, the number and percentage, listed by each
				sex, of claims assigned to each rating percentage.
								(4)Of the covered
				claims listed under paragraph (1) that were denied—
									(A)the three most
				common reasons given by the Secretary under section 5104(b)(1) of this title
				for such denials; and
									(B)the number of
				denials that were based on the failure of a veteran to report for a medical
				examination.
									(5)The number of
				covered claims that, as of the end of the fiscal year covered by the report,
				are pending and, separately, the number of such claims on appeal.
								(6)For the fiscal
				year covered by the report, the average number of days that covered claims take
				to complete beginning on the date on which the claim is submitted.
								(7)A description of
				the training that the Secretary provides to employees of the Veterans Benefits
				Administration specifically with respect to covered claims, including the
				frequency, length, and content of such training.
								(c)DefinitionsIn this section:
								(1)The term covered claims means
				claims for disability compensation submitted to the Secretary based on a
				covered mental health condition alleged to have been incurred or aggravated by
				military sexual trauma.
								(2)The term
				covered mental health condition has the meaning given that term in
				subparagraph (A) of section 1154(c)(3) of this title.
								(3)The term
				military sexual trauma has the meaning given that term in
				subparagraph (B) of such
				section.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							1164. Annual reports on claims for
				disabilities incurred or aggravated by military sexual
				trauma.
						
						.
				(c)Effective
			 dateSubsection (c) of
			 section 1154 of title 38, United States Code, as added by subsection (a), shall
			 apply with respect to any claim for disability compensation under laws
			 administered by the Secretary of Veterans Affairs for which no final decision
			 has been made before the date of the enactment of this Act.
			
